DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Invention II, drawn a wingset including a regulator for flow modulation during blood collection of claims 7-11 in the reply filed on 8/25/22 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies of search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 1-6 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/25/22.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second cannula having a non-patient end,” as recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 7, the claim term “having” (line 3) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 7, the claim term “having” (line 4) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 7, the claim term “having” (line 10) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open. 
For claim 7, the claim terms “a regulator” (line 1) and “a regulator” (line 9) are ambiguous.  It is unclear whether the same regulator is being referred to or whether these are different regulators.  For examination, these terms will be construed as referring to the same regulator.
For claim 10, the claim term “having” (line 1) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open. 
Dependent claim(s) 8-11 fail to cure the ambiguity of independent claim 7, thus claim(s) 7-11 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0086085 to Brown in view of U.S. Patent No. 5,453,097 to Paradis.
For claim 7, Brown discloses a wingset (see Fig. 5A) including a regulator (190) (Fig. 13) (para [0045]) for flow modulation during blood collection (Examiner’s Note: functional language, i.e., capable of) (para [0045]), said wingset comprising:
a first cannula (130/184) (Figs. 1, 2, 5A and 6) (para [0030] and [0042]) having a patient end (as can be seen in Figs. 5A and 6);
a second cannula (140) (Figs. 1, 2, and 5A) (para [0030]) having a non-patient end (as can be seen in Figs. 1, 2, and 5A);
a hub (102) (Fig. 5A) (para [0042]) and tubing (182) (Fig. 5A) (para [0042]) positioned between the first and second cannulae (as can be seen in Fig. 5A);
a tube holder (116) (Figs. 1-2) (para [0030]) associated with said second cannula (as can be seen in Figs. 1-2), said tube holder configured for receiving a blood collection tube (170) (Fig. 4) (para [0038]), said blood collection tube including a seal (172) (Fig. 4) (para [0038]) for containing a vacuum therein (Examiner’s Note: functional language, i.e., capable of) (para [0038]); and
a regulator (190) (Fig. 13) (para [0045]) associated with either the hub, tubing, or tube holder (as can be seen in Fig. 13).
Brown does not expressly disclose said regulator comprising a housing having a housing inlet, a housing outlet, and a wall defining a housing interior, at least a portion of said wall comprising a flexible member and a valve associated with said flexible member, said valve extending into said housing interior, wherein insertion of the blood collection tube within the tube holder and piercing of the seal of the blood collection tube causes an application of a differential pressure within the housing interior, and upon the application of the differential pressure within the housing interior causes the flexible member and valve to be automatically moved toward either the housing inlet or the housing outlet to restrict an orifice opening of the housing inlet or the housing outlet.
However, Brown teaches that the blood collection tube can be inserted within the tube holder (as can be seen in Fig. 4) and piercing of the seal of the blood collection tube (as can be seen in Fig. 4).  This would cause an application of a differential pressure within an interior of the fluid passageway 110 because para [0038] identifies that the blood collection tube may have a vacuum, which would have a different pressure than fluid sample that is being collected from the first cannula in Brown.
Additionally, Paradis teaches said regulator comprising a housing (10) having a housing inlet (11), a housing outlet (12), and a wall (10d) defining a housing interior (interior of 10), at least a portion of said wall comprising a flexible member (10d) and a valve (12) associated with said flexible member (as can be seen in Figs. 1A, 1B, and 4), said valve extending into said housing interior (as can be seen in Fig. 1B), wherein upon the application of the differential pressure within the housing interior causes the flexible member and valve to be automatically moved toward either the housing inlet or the housing outlet to restrict an orifice opening of the housing inlet or the housing outlet (as can be seen in Figs. 1A, 1B, and 4) (col. 4, lines 51-65) (also see col. 6, lines 4-8).
It would have been obvious to a skilled artisan to modify Brown to include said regulator comprising a housing having a housing inlet, a housing outlet, and a wall defining a housing interior, at least a portion of said wall comprising a flexible member and a valve associated with said flexible member, said valve extending into said housing interior, wherein insertion of the blood collection tube within the tube holder and piercing of the seal of the blood collection tube causes an application of a differential pressure within the housing interior, and upon the application of the differential pressure within the housing interior causes the flexible member and valve to be automatically moved toward either the housing inlet or the housing outlet to restrict an orifice opening of the housing inlet or the housing outlet, in view of the teachings of Brown and Paradis, because it would be the simple substitution of Paradis’ regulator for Brown’s regulator that would lead to the predictable result of limiting the flow of sample being collected into the vacuum tube. 
For claim 9, Brown, as modified, further discloses wherein the valve comprises one of a needle valve, a poppet valve, or a concentric annulus (as can be seen in Fig. 2B of Paradis).
For claim 10, Brown, as modified, further discloses wherein the regulator includes a seal ring (12 of Paradis) having a small flow channel (12-1, 12-2) associated with either the housing inlet or the housing outlet (as can be seen in Figs. 1B and 4) and wherein the valve comprises the flexible member that is drawn toward the seal ring to cooperate with the seal ring and small flow channel to reduce or restrict the flow of blood through the small flow channel upon an application of a vacuum pressure within the housing interior (as can be seen in Figs. 1A, 1B, and 4) (col. 4, lines 51-65).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Paradis, and further in view of U.S. Patent No. 3,395,705 to Hamilton.
For claim 8, Brown and Paradis do not expressly disclose a thumb pad associated with the flexible member to enable a user to over-ride the automatic regulation of blood flow and to manually regulate the flow of blood through the housing.
However, Hamilton teaches a thumb pad associated with the flexible member to enable (Examiner’s Note; functional language, i.e., capable of) a user to over-ride the automatic regulation of blood flow and to manually regulate the flow of blood through the housing (Abstract).
It would have been obvious to a skilled artisan to modify Brown to include a thumb pad associated with the flexible member to enable a user to over-ride the automatic regulation of blood flow and to manually regulate the flow of blood through the housing, in view of the teachings of Hamilton, for the obvious advantage of manual regulation of the flexible member in Brown.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Paradis, and further in view of U.S. Patent No. 6,748,592 to Lord.
For claim 11, Brown and Paradis do not expressly disclose a spring associated with an atmospheric side of the flexible member.
However, Lord teaches a spring associated with an atmospheric side of the flexible member (col. 4, lines 9-21).
It would have been obvious to a skilled artisan to modify Brown to include a spring associated with an atmospheric side of the flexible member, in view of the teachings of Lord, for the obvious advantage of keeping the flexible member stationary until the pressure of the spring is overcome so as to set a threshold pressure that must be reached before the flexible member is actuated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791